Exhibit 5 May 26, 2011 Unity Bancorp,Inc. 64 Old Highway 22 Clinton, New Jersey 08809 Re: Unity Bancorp,Inc. Registration Statement on FormS-8 Dear Sirs: We have acted as counsel for Unity Bancorp,Inc., a New Jersey corporation (the “Company”), in connection with the Registration Statement on FormS-8 being filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, relating to the registration of 200,000 shares of Common Stock, no par value per share, of the Company (the “Shares”) relating to the Company’s 2011 Stock Option Plan, the form of which is attached as an exhibit to the Registration Statement, and 100,000 Shares related to the Company’s 2011 Stock Bonus Plan, the form of which is also attached as an exhibit to the Registration Statement (jointly, the“Plans”). In so acting, we have examined, and relied as to matters of fact upon, the originals, or copies certified or otherwise identified to our satisfaction, of the Certificate of Incorporation and Bylaws of the Company, the form of Agreements, and such other certificates, records instruments and documents, and have made such other and further investigations, as we have deemed necessary or appropriate to enable us to express the opinion set forth below. In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified or photostatic copies, and the authenticity of the originals of such latter documents. Based upon the foregoing, we are of the opinion that upon issuance and delivery by the Company of the Shares pursuant to the Plans, and payment of the exercise price therefore and in accordance with the terms of the Plans, in cash or other consideration under Section14A:7-A of the New Jersey Business Corporation Act (the “Act”), the Shares issued will be legally issued, fully paid and non-assessable. The issuance of the Shares is subject to the continuing effectiveness of the Registration Statement and the qualification, or exemption from registration, of such Shares under certain state securities laws. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving the foregoing consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Securities Act of 1933, as amended, or the rulesand regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ WINDELS MARX LANE& MITTENDORF, LLP Page 13 of 15
